168 So. 2d 700 (1964)
Sam SEIFF and Sarah Seiff, Appellants,
v.
PRESTO BRICK MACHINE CORP., a corporation, Columbia Machine, Inc., a corporation, and Quality Block Company, a corporation, Appellees.
No. 64-309.
District Court of Appeal of Florida. Third District.
November 10, 1964.
Rehearing Denied December 4, 1964.
Montague Rosenberg, Miami Beach, and Richard H. Pritikin, Miami, for appellants.
Joseph A. Hackney, Miami, J.E. Ludick and Curtiss B. Hamilton, North Miami, for appellees.
Before BARKDULL, C.J., and CARROLL and HORTON, JJ.
PER CURIAM.
Appellants, plaintiffs in the trial court, filed a creditors' bill seeking to impress an equitable lien on a certain chattel purchased by the appellee, Columbia Machine, Inc., at a Federal Tax distraint sale, upon a theory of conversion by the purchaser at the sale. The chancellor refused to award damages for conversion, and the appellants have appealed urging error in this regard. We affirm.
There was no right of possession in the plaintiffs at the time of the distraint sale. With no right of possession, there could have been no conversion. See: Dekle v. Calhoun, 60 Fla. 53, 53 So. 14; Fletcher v. Dees, 101 Fla. 402, 134 So. 234; Allen v. Universal C.I.T. Credit Corporation, Fla.App. 1961, 133 So. 2d 442. It is also doubtful whether the plaintiffs were entitled to an equitable lien on the chattel subsequent to the distraint sale, but this point was not preserved for review by a cross assignment of error.
*701 The final decree arrived in this court with a presumption of correctness. See: Pitts v. Ahlswede, Fla.App. 1962, 139 So. 2d 159; City of Miami Beach v. Seacoast Towers-Miami Beach, Inc., Fla.App. 1963, 156 So. 2d 528. It was incumbent upon the appellants to demonstrate error. See: Lynch v. Coppola, Fla.App. 1961, 129 So. 2d 183; Groover v. Simonhoff, Fla. App. 1963, 157 So. 2d 541. If the record contains evidence to support the final decree rendered by the chancellor, it should be affirmed. See: Davis v. Levin, Fla.App. 1962, 138 So. 2d 351; Lamb v. Dade County, Fla.App. 1964, 159 So. 2d 477. Measuring this record on appeal in light of these principles, we find no error in the final decree here under review and same is hereby affirmed.
Affirmed.